United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1941
Issued: August 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 25, 2011 appellant filed a timely appeal from a March 16, 2011 decision of
the Office of Workers’ Compensation Programs’ (OWCP) denying his claim for an employmentrelated injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty causally related to a December 16, 2009 employment incident,
as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the March 16, 2011 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant argued the merits of his case and stated that he injured his right knee
twice since the date of injury, in December 2010 and on August 16, 2011 and has a limp almost
all the time.
FACTUAL HISTORY
On December 16, 2009 appellant, then a 50-year-old building equipment mechanic, filed
a traumatic injury claim (Form CA-1) alleging that he sustained a right ankle and knee injury
while descending a ladder and stepping on a broken broom head while in the performance of
duty that day.
In December 16 and 21, 2009 reports, Dr. Ahmet K Percinel, a Board-certified
orthopedic surgeon, diagnosed internal derangement of the right knee. He indicated that
appellant stepped on a broom at work and twisted his right knee. Dr. Percinel reported that an xray of the right knee did not reveal any significant pathology.
Appellant submitted a December 21, 2009 magnetic resonance imaging (MRI) scan of
the right knee, which was normal and negative for post-traumatic abnormality or internal
derangement.
On December 23, 2009 Dr. Percinel reviewed the MRI scan and diagnosed a contusion of
the right knee. He indicated that there was some degenerative change in the posterior medial
meniscus but no tear. Dr. Percinel stated that appellant’s medial joint line pain was pretty much
gone and he reported mostly distal patellar pain and that it had locked up on him once. In a
January 7, 2010 progress report, he reiterated his diagnosis of right knee contusion. On
examination, Dr. Percinel found no joint effusion, full extension, full flexion, no tenderness in
the mediolateral joint line and no instability. Appellant also submitted physical therapy notes
dated January 7 to 20, 2010.
By letter dated February 19, 2010, OWCP informed appellant that his claim was
originally received as a simple, uncontroverted case administratively handled to allow medical
payments up to $1,500.00. However, since his medical bills exceeded $1,500.00, it would
formally adjudicate the merits of the claim. After review, OWCP advised appellant that the
evidence of record failed to establish causal relationship between appellant’s knee condition and
the employment incident. It allotted 30 days for him to submit additional evidence and respond
to its inquiries.
Appellant submitted reports by Dr. Percinel dated January 7 and March 4, 2010.
Dr. Percinel reiterated the diagnoses and indicated that appellant had no tenderness in the patella
and was working his regular activities.
By decision dated March 31, 2010, OWCP denied appellant’s claim finding that the
medical evidence submitted was insufficient to establish causal relationship between the
diagnosed conditions and the December 16, 2009 employment incident.
On April 29, 2010 appellant requested reconsideration. He submitted additional
evidence, including a narrative statement explaining that he was climbing down steps that were

2

only made for one foot on each rung when he stepped down with his right foot onto a small
wooden broom head and twisted his right ankle and knee.
In two reports dated April 15, 2010, Dr. Percinel reiterated the right knee contusion
diagnosis. He reported tenderness in the posteromedial joint line right over the meniscus and a
positive McMurray test for torn medial meniscus. Dr. Percinel provided a similar report on
April 29, 2010 adding that appellant was not able to squat. On May 27, 2010 he advised that
right knee surgery was required.
By decision dated August 4, 2010, OWCP denied modification of its March 31, 2010
decision.
By letter received by OWCP on December 20, 2010 appellant requested reconsideration.
Appellant submitted a November 16, 2010 report by Dr. Percinel, who indicated that appellant
stepped on a broom at work and twisted his right knee. Dr. Percinel stated that appellant
underwent a right knee arthroscopy on May 21, 2010 and was found to have Grade 3
chondromalacia or early arthritis, of the right knee. He reported that appellant had no joint
effusion of the right knee, full flexion and full extension but still medial joint line and medial
patellofemoral facet pain. Dr. Percinel opined that appellant had reached maximum medical
improvement and had approximately eight percent permanent physical impairment of his right
lower extremity. Appellant also submitted a December 28, 2010 report by Dr. Percinel, who
advised that appellant was still symptomatic and had discomfort with his knee on an off-and-on
basis. Dr. Percinel opined that appellant’s right knee problem was definitely related to his workrelated injury as he stepped on a broom at work and twisted his right knee.
In a January 28, 2011 letter, OWCP requested additional medical opinion from
Dr. Percinel.
Subsequently, appellant submitted a May 21, 2010 operative report and two reports by
Dr. Percinel dated September 2, 2010 and February 22, 2011. Dr. Percinel noted that appellant’s
job as a mechanic required walking, standing and checking computers and did not require much
lifting, pushing or pulling-type activities. Appellant was released to work as of June 21, 2010.
Dr. Percinel stated that he was unable to make a comment regarding permanency of the injury
since appellant did not keep a follow-up appointment. On February 22, 2011 he opined that
appellant’s knee symptoms were related to the work-related incident because appellant indicated
that he had no problems until he stepped on a broom at work and twisted his right knee.
Dr. Percinel noted that appellant was seen by another physician on January 21, 2011 after he
slipped and hit his right knee on a flat bed while carrying a 50-pound bag of salt.
By decision dated March 16, 2011, OWCP denied modification of its August 4, 2010
decision finding that the evidence submitted failed to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
3

5 U.S.C. §§ 8101-8193.

3

States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS
OWCP accepted that the employment incident of December 16, 2009 occurred at the
time, place and in the manner alleged. The issue is whether appellant sustained a right knee
injury on that day. In contemporaneous reports, Dr. Percinel diagnosed a right knee contusion
and opined that appellant’s injury was causally related to his stepping on a broom at work. The
Board finds that the medical evidence is sufficient to sustain a right knee contusion on
December 16, 2009 as a result of descending a ladder and stepping on a broom. The medical
evidence submitted by appellant is not sufficient, however, to establish a causal relationship
between the Grade 3 chondromalacia or internal derangement related to the December 16, 2009
employment injury.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388 (2008).
1143 (1989).

See Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB

6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

4

Appellant was treated on December 16, 2009 the date of the employment injury, by
Dr. Percinel who diagnosed internal derangement and meniscus tear but noted that an x-ray of
the right knee did not reveal any significant pathology. Based on an MRI scan of December 21,
2009 taken in close proximity to the December 16, 2009 employment injury, the physician
diagnosed contusion of the right knee. Although there were some degenerative changes in the
posterior medial meniscus, there was no actual meniscus tear. On November 16, 2010
Dr. Percinel indicated that appellant underwent right knee surgery on May 21, 2010 and was
found to have Grade 3 chondromalacia of the right knee. He did not provide adequate medical
rationale explaining how appellant’s chondromalacia was caused or aggravated by the
December 16, 2009 incident. The Board has held that medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.8 Furthermore, Dr. Percinel did not provide sufficient medical opinion to
establish that the injury aggravated or accelerated the Grade 3 chondromalacia which was found
on May 21, 2010, six months following the December 16, 2009 employment injury. Lacking
thorough medical rationale on the issue of causal relationship, Dr. Percinel’s reports are of
limited probative value and insufficient to establish that appellant sustained an employmentrelated injury in the performance of duty on December 16, 2009. The Board finds that appellant
did not meet his burden of proof to establish a causal relationship between the diagnosed
conditions of Grade 3 chondromalacia internal derangement and the December 16, 2009
employment injury.
The December 21, 2009 MRI scan is diagnostic in nature and therefore does not address
causal relationship. Moreover, the MRI scan was normal and negative for post-traumatic
abnormality or internal derangement. As such, the Board finds that it is insufficient to establish
appellant’s claim.
The physical therapy notes dated January 7 to 20, 2010 do not constitute medical
evidence as they were not prepared by a physician.9 As such, the Board finds that appellant did
not meet his burden of proof with these submissions.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to a December 16, 2009 employment
incident, he has failed to meet his burden of proof.
On appeal, appellant argues the merits of his case and indicates that he injured his right
knee twice since the date of injury, in December 2010 and on August 16, 2011 and has a limp
almost all the time. The issue in this case is whether appellant met his burden of proof to
establish that he sustained an injury in the performance of duty on December 16, 2009, which the
Board has found resulted in a right knee contusion. The December 2010 and August 16, 2011
incidents are irrelevant to the issue at hand. For the reasons stated above, the Board finds that
appellant’s arguments are not substantiated.

8

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

Physical therapists are not physicians under FECA. See 5 U.S.C. § 8101(2).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has established that he sustained a right knee contusion in
the performance of duty on December 16, 2009. He did not establish that the Grade 3
chondromalacia or internal derangement resulted from the December 16, 2009 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the March 16, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: August 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

